Upon consideration of the petition filed by Defendant on the 18th day of May 2006 for Writ of Supersedeas, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 29th day of June 2006."
Upon consideration of the petition filed by Defendant on the 18th day of May 2006 in this matter for a writ of certiorari to review *673the order of the Superior Court, Brunswick County, the following order was entered and is hereby certified to the Superior Court of that County:
"Denied by order of the Court in conference, this the 29th day of June 2006."